  
 

   

DEFENDANT'S:
EXHIBIT

   

Case: 4:19-cr-00304-ERW Doc. #: 215-1 Filed: 03/16/20 Page: 1 of 5 Page ony

  
 

March 13, 2020

Governor Michael L. Parson

St. Louis City Mayor Lyda Krewson

St. Louis County Executive Dr. Sam Page

Board of Alderman President Lewis E. Reed

St. Louis County Council Chairwoman Lisa Clancy

St. Louis City Health Director Dr. Fred Echols

St. Louis County Public Health Acting Director Dr. Spring Schmidt
Missouri Supreme Court Chief Justice George W. Draper III
21st Judicial Circuit Presiding Judge Michael D. Burton
22nd Judicial Circuit Presiding Judge Rex M. Burlison

St. Louis County Prosecuting Attorney Wesley Bell

St. Louis City Circuit Attorney Kimberly M. Gardner

Dear Local and State Leaders:

Like many of our fellow St. Louisans, we recognize the unique challenge posed by the rapid spread of the
coronavirus COVID-19, which has now been designated a global pandemic. As organizations committed
to justice and equity in our region, we are mindful in this moment that the most vulnerable among us
are also those most at risk as this virus spreads. We are heartened that local officials have begun
implementing Precautionary measures in the interest of public health; however, we also know that in
the absence of policies specifically designed to ensure the well-being of our most marginalized
communities, such communities will suffer greatly. We do not all have the luxury of private spaces that
we call home. Nor can we all comfortably avoid workplaces, state offices, or courts that demand
appearance and payment. Too many in this region do not even have the privilege of freedom—they
remain locked in cages, at once secluded and exposed.

If our region is to effectively combat the spread of this virus, and truly prioritize the health of all its
people, we must today adopt an approach that centers the needs of those who are otherwise likely to
be most impacted. For this reason, local and state policymakers should implement a comprehensive set
of policies targeted at the following populations most at risk of contracting this disease, and the
institutions and practices that pose the greatest threat. Our shared safety and health depends upon it.

Working Poor

The immediate crisis of this pandemic has special ramifications for our national, ongoing crisis of those
working, yet still living in poverty. By some estimates, almost half of Americans cannot follow the CDC
recommendations for how to prepare or cope with COVID-19 because they simply do not i the
resources to pre-pay for weeks’ worth of basic living expenses. The working poor are less likely to get
tested for COVID-19 because of a lack of access to health insurance to make that test or treatment
affordable. Many will not have access to paid sick leave. This not only creates an arene oh
heightened risk of families suffering; this puts us all in danger because of the likelihood of those
Case: 4:19-cr-00304-ERW Doc. #: 215-1 Filed: 03/16/20 Page: 2 of 5 PagelD #: 476

work in the exact spaces where the disease is most likely to spread powering through their symptoms to
avoid missing work. Even positive efforts to combat the spread of this pandemic such as canceling large
events come with the consequence of many families already on the brink of poverty missing paychecks.

While widespread poverty requires structural reform, we call for the following immediate actions:

Make COVID-19 testing and treatment free and available to all

@ Impose immediate moratorium on eviction proceedings and foreclosure proceedings

e@ Impose immediate moratorium on utility shut-offs of any kind, including water, gas, sewer, and
electricity, and restoration of utilities that have been shut off

e Provide government subsidies to increase short-term financial support, such as increasing

available unemployment funds and support to area food banks

Unhoused

The region’s unhoused often lack basic shelter opportunities, may be staying in close quarters, do not
have regular access to running water, and cannot self-quarantine if exposed to COVID-19. Many are
under- or uninsured and lack access to adequate healthcare. Should quarantines and containment zones
limit movement of the general public, the limited shelter options means the unhoused could experience
an increased likelihood of contact with police officers. Since police are not adequately trained in public
health diagnosis or protocols, these interactions could increase the exposure of police and, through
them, others to the COVID-19 virus. Instead, public health workers should be tasked with finding
adequate shelter and working with the unhoused to transport them there.

In order to reduce the risk of serious illness or death to the region’s unhoused and those who provide
them with services, we call for the following immediate actions:

e Provide a separate location for the unhoused to convalesce or self-quarantine in individualized
spaces with running water and heat during the outbreak

Provide support so that emergency shelters can remain open 24 hours a day

Provide 3 meals a day to people who are unhoused

Provide 24 hour access to soap, hand sanitizer, water, showers, and restrooms for the unhoused
Provide safe spaces for people with sensory processing disorders in quarantine areas

Police and Immigration Enforcement

Police officers interact with many residents on a daily basis, and they are afforded a great deal of
discretion. They should use that discretion to minimize stops and arrests. The vast majority of police
interactions involve non-emergency and non-violent circumstances, such as traffic stops and property
crimes. Arresting people charged with these types of violations is unnecessary, since the prosecutor’s
office can issue such charges without the person being in police custody. Further, arresting people for
minor offenses puts police, jail personnel, and other arrestees at an increased risk of infection.
Case: 4:19-cr-00304-ERW Doc. #: 215-1 Filed: 03/16/20 Page: 3 of 5 PagelD #: 477

For many immigrant populations, the threat of immigration enforcement can be a strong disincentive
from accessing public services and treatment. Immigrants are a vital and growing segment of our
community, and the ongoing criminalization of undocumented status puts immigrant populations at
heightened risk of infection.

In order to reduce the risk of serious illness or death to police officers, arrestees, and immigrant
populations we call for the following actions:

e Abstain from arresting people for ordinance violations, misdemeanors, and non-violent felonies

e Provide appropriate protective gear to all police officers

e Ensure that those who are arrested for violent felonies are held in locations where they do not
have to share toilets, soap, utensils, or bedding

e Ensure that all police vehicles are sanitized immediately after transporting an individual

e Release ICE detainees in local jails and state prisons

e Do not conduct immigration enforcement Operations in or around emergency shelters,
hospitals, or medical clinics

e Provide universal access to screenings and treatment, regardless of immigration status

e Ensure materials related to COVID-19 are accessible in multiple languages

Courts

On any given day, the circuit courts and municipal courts in the St. Louis region command the
attendance of hundreds of parties, witnesses, attorneys, and court personnel from all over the region,
irrespective of sickness or personal risk factors. Last week, in recognition of the spreading outbreak and
the Center for Disease Control’s recommendation to “feasibly avoid bringing large groups of people
together,” the Western District of Washington continued all in-person appearances pending further
order of the court. Other courts in Washington State and courts in other states have begun to follow
suit.

Now that COVID-19 has reached our region, in order to impede the spread of the pandemic and avoid
the unnecessary exposure of those who are especially vulnerable, we call for presiding judges and public
officials with power over court operations to institute the following measures:

e Immediately suspend the in-person operations of all circuit, associate circuit, and municipal
court divisions except for those which are required to address orders of protection, confined
individuals, and other exigent circumstances, with periodic reassessment as to whether normal
Operations can safely resume

e Cease issuing warrants and license suspensions for failure to appear

e Stay or abate the collection of all outstanding fines and costs

e Cancel all probation, parole, pretrial, and diversion court meetings; court-ordered classes;
in-person drug testing; and modify all reporting conditions to phone-reporting

e Extend unlimited paid sick leave to all court employees and related personnel
Case: 4:19-cr-00304-ERW Doc. #: 215-1 Filed: 03/16/20 Page: 4 of 5 PagelD #: 478

Additionally, we call upon prosecuting attorneys at all levels to avoid actions that would unnecessarily
bring individuals into courthouses, jails, and prisons, and to direct any failures to comply with local
quarantine orders to the civil court system rather than the criminal court system.

Jails, Prisons, and Juvenile Detention Facilities

Jails, prisons, and juvenile detention facilities provide specific challenges due to the large numbers of
people detained or working in those facilities. The introduction of new detainees, as well as the daily
cycling in and out of employees, creates multiple entry points for infectious diseases like COVID-19.
Combined with the close quarters, regular physical contact between guards and detainees, and the
underlying chronic health conditions of many detained people, the potential for a rapid spread of the
disease is exceptionally high.

In order to reduce the risk of serious illness or death in Missouri detention facilities, we call for the
following actions:

e Release from jail of all those who have not been preventatively detained for posing a danger to
the community or a flight risk; this includes all those held on cash bail and awaiting probation
violation hearings or parole revocation proceedings

e@ Release from prison individuals who are particularly vulnerable--including people over 60,
pregnant women, and immunocompromised persons--as well as those eligible for release or
parole within the next two years

e Release all youth who are being held in juvenile detention facilities to the care of family and
community

e Release all individuals held on technical parole violations (alleged or proven)

e Increase access to fresh air spaces with safe social distancing for all detained populations

@ Provide soap, running water, hand sanitizer, and cleaning supplies for all those who remain in
detention facilities, at no cost to the individual

e Inthe absence of facility visits, all phone calls, emails, and other forms of contact with loved
ones should be made available to those who are detained at no cost

e Provide appropriate protective gear to all facility personnel

e Implement regular and ongoing testing of all personnel

e Ensure medical programs are fully staffed to test and treat detainees and all those being
released

People with Disabilities and Systemic Health Needs

Over one million people, 29.1% of Missourians, have a disability. Despite being close to one-third of the
population, the disabled community is often forgotten and ignored by the national and global
conscience. The truth is that disability is the most fluid protected class and, even without the COVID-19
pandemic, it is probable that you or a loved one will experience disability within your lifetime. Without
steady income and the benefit of employer-funded insurance, the poverty rate for people with
disabilities is two and a half times higher than their nondisabled peers and the quality of care received is

based on limited government-funding.
Case: 4:19-cr-00304-ERW Doc. #: 215-1 Filed: 03/16/20 Page: 5 of 5 PagelD #: 479

As COVID-19 intrudes into our communities, it is absolutely essential to consider disability to protect
ourselves, our loved ones, and our global community. The fruits of our ignorance will be exposed unless
we ensure adequate healthcare for all. We must take the following steps to survive this immediate crisis:

e Train direct service staff to identify COVID-19 symptoms and quarantine procedures

e When possible, provide care and treatment in the smallest setting possible

e Administer COVID-19 testing and, if necessary, treatment to all residents in high risk areas, such
as nursing homes, community care centers, and psychiatric wards

e@ Ensure all quarantine areas are accessible and compliant with the Americans with Disabilities Act
Ensure materials related to COVID-19 are in accessible formats and sign language interpreters
are available

In recognition of our shared humanity, we urge you to take the above steps without delay.
Very sincerely,

ArchCity Defenders

Action St. Louis

St. Louis University Civil Litigation Clinic
Missouri State Public Defender System
Roderick & Solange MacArthur Justice Center
Close the Workhouse Campaign

Coalition Against Police Crimes and Repression
Organization for Black Struggle

Youth Council for Positive Development
Grassroots Accountability Movement
Metropolitan Congregations United

MICA Project

ACLU of Missouri

The Bail Project - St. Louis

Dutchtown South Community Corporation
Deaconess Foundation

WePower

Forward Through Ferguson
